 


109 HRES 764 EH: Recognizing and honoring firefighters for their many contributions throughout the history of the Nation.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 764 
In the House of Representatives, U. S., 
 
April 6, 2006 
 
RESOLUTION 
Recognizing and honoring firefighters for their many contributions throughout the history of the Nation. 
 
 
Whereas in 1736 Benjamin Franklin founded the Union Fire Company, the first volunteer fire company; 
Whereas there are more than 1,100,000 firefighters in the United States; 
Whereas approximately 75 percent of all firefighters are volunteers who receive little or no compensation for their heroic work; 
Whereas career and combination fire departments protect 3 out of 4 Americans; 
Whereas there are more than 30,000 fire departments in the United States; 
Whereas approximately 100 firefighters die in the line of duty each year; 
Whereas Congress recognizes that Christopher Nicholas Kangas was a heroic firefighter; 
Whereas more than 340 firefighters died responding to the terrorist attacks on September 11, 2001; 
Whereas firefighters respond to more than 24,000,000 calls during an average year; 
Whereas firefighters also provide emergency medical services and life safety education; and 
Whereas it is estimated that on April 6, 2006, more than 2,000 firefighters will attend the 18th Annual National Fire and Emergency Services Dinner and Seminars: Now, therefore, be it 
 
That the House of Representatives honors and recognizes the more than 1,100,000 firefighters in the United States for their contributions to and sacrifice for the Nation. 
 
Karen L. HaasClerk. 
